Name: Council Regulation (EEC) No 2816/79 of 10 December 1979 fixing the Community producer price for tunny intended for the canning industry for the 1980 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 320/6 Official Journal of the European Communities 15. 12. 79 COUNCIL REGULATION (EEC) No 2816/79 of 10 December 1979 fixing the Community producer price for tunny intended for the canning industry for the 1980 fishing year 1979 fishing year by Regulation (EEC) No 2907/78 (3) ; Whereas, on the basis of the criteria defined in Article 16 (4) of Regulation (EEC) No . 100/76, the price for the 1980 fishing year should be increased slightly, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ('), as last amended by Regulation (EEC) No 2903/78 (2), and in particular Article 16 (5) thereof, Having regard to the proposal from the Commission , Whereas Article 16 (4) of Regulation (EEC) No 100/76 provides that a Community producer price shall be fixed for tunny intended for the canning industry ; Whereas the Community producer price of tunny intended for the canning industry was fixed for the HAS ADOPTED THIS REGULATION : Article 1 The Community producer price applicable until 31 December 1980 for tunny for the canning industry and the product to which it relates are hereby fixed as follows : Product Commercial specifications Community producer price (ECU/tonne) Yellow-finned tunny Whole, not weighing more than 10 kg each 933 Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 December 1979 . For the Council The President T. HUSSEY (!) OJ No L 20, 28 . 1 . 1976, p. 1 . (2 ) OJ No L 347, 12 . 12 . 1978 , p . 1 . (3 ) OJ No L 347, 12. 12 . 1978 , p. 7 .